Citation Nr: 0903200	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a left knee injury, with degenerative 
joint disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from Mary 1979 to August 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The April 2004 rating decision also denied a claim for 
individual unemployability.  A Notice of Disagreement (NOD) 
was received in May 2004.  A Statement of the Case (SOC) was 
issued addressing this claim in September 2005.  However, in 
his substantive appeal (VA Form 9) the veteran stated that he 
only wished to appeal on the issue of the denial of an 
increased rating for his service-connected left knee 
disability.  As such, the appeal as to the denial of 
individual unemployability has not been perfected.  Absent an 
NOD, and SOC and a substantive appeal, the Board does not 
have jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994). 


REMAND

The Board's review of the claims file reveals that further 
action on the claim for an increased rating for the veteran's 
service-connected post-operative residuals of a left knee 
injury, with degenerative joint disease, is necessary prior 
to final appellate review. 

The veteran reports that his service-connected left knee 
condition has become more severe since his last examination.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).  The veteran claims that his left knee disability has 
increased in severity since the most recent VA examination in 
June 2005, over three and a half years ago, and the evidence 
appears to offer some support for the veteran's contentions. 
Therefore, the Board finds that a new examination is 
necessary to reach a decision on this claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the veteran will be notified when further action on his 
part is required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for his right knee disability 
since June 2005.  If the veteran indicates 
that he has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his left knee 
condition.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
for both knees and the examiner should 
identify any objective evidence of pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

